                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION


 BROOKDALE SENIOR LIVING, INC,                      )
                                                    )
         Plaintiff,                                 ) Civil Action No: 3:20-cv-00293-CGM
                                                    )
 v.                                                 ) JUDGE GRAHAM C. MULLEN
                                                    )
 GARY WEIR, as administrator of the Estate          )
 of Jean Howard                                     )
                                                    )
         Defendant.                                 )
                                                    )


                                                   ORDER

       On this date came on to be heard Defendant’s Unopposed Motion for An Additional 45-

day Administrative Stay. The Court finds that the additional short administrative stay will have

no significant impact on the progress of the case and is necessary to allow for the probate court to

effectuate the substitution of Defendant.

       IT IS THEREFORE ORDERED that this case shall be administratively stayed until the

earlier of the date that Defendant files a Notice of Substitution, or October 29, 2020. On or prior

to October 29, 2020, Defendant shall file a Notice of Substitution for the named Defendant and, at

the time of filing said Notice of Substitution, the stay shall be lifted. All current case management,

reporting and pleading deadlines are suspended until such time as the stay is lifted.



                                      Signed: September 3, 2020




         Case 3:20-cv-00293-GCM Document 10 Filed 09/03/20 Page 1 of 1
